Order, Supreme Court, New York County (Edward J. Greenfield, J.), entered November 14, 1991, which, inter alia, granted plaintiff’s motion for partial summary judgment on an account stated, unanimously affirmed, with costs.
We agree with the IAS Court that because defendant never executed the new agreement proposed by plaintiff, a novation with respect to plaintiff’s outstanding fees was not reached. Furthermore, because defendant specifically confirmed the reasonableness and accuracy of the bills, she cannot now be *580heard to say that she timely objected to them. Finally, the court’s order conformed to the decision since interest was granted only from the date first demanded by plaintiff. Concur —Murphy, P. J., Carro, Rosenberger, Ross and Asch, JJ.